UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2012 Date of reporting period:January 31, 2012 Item 1. Schedule of Investments. Perritt Emerging Opportunities Fund Schedule of Investments (Unaudited) January 31, 2012 Shares COMMON STOCKS - 93.20% Value Aerospace & Defense - 1.56% CPI Aerostructures,Inc. (a) $ Kratos Defense & Security Solutions, Inc. (a) Air Transport - 0.55% AeroCenturyCorp. (a) Auto Parts & Equipment - 0.54% SORL Auto Parts,Inc. (a) Biotechnology - 2.40% BioClinica, Inc. (a) Trinity Biotech PLC - ADR (a) Building Materials - 1.68% U.S. Home Systems,Inc. Business Services - 12.45% Datalink Corp. (a) Fortune Industries, Inc. (a) GBS Enterprises, Inc. (Acquired 2/24/2011, Cost $750,000) (a)(b) Innodata Isogen, Inc. (a) Newtek Business Services,Inc. (a) Onvia, Inc. (a) Perceptron, Inc. (a) Quadrant 4 Systems Corp. (Acquired 1/19/2011, Cost $500,000) (a)(b)(c)(d) RCM Technologies, Inc. (a) RentrakCorporation (a) SmartPros Ltd. WidePoint Corp. (a) Chemical & Related Products - 1.29% Flexible Solutions International,Inc. (a) TOR Minerals International, Inc. (a) Computers & Electronics - 8.03% ADDvantage Technologies Group,Inc. (a) Astro-Med, Inc. Concurrent Computer Corporation (a) CyberopticsCorp. (a) Dot Hill Systems Corp. (a) NAPCO Security Technologies, Inc. (a) Rimage Corp. Socket Mobile, Inc. (a) Williams Controls,Inc. Construction & Engineering - 1.80% KSW,Inc. MFRI,Inc. (a) Consumer Products - Manufacturing - 4.11% AT Cross Co. (a) Emerson Radio Corp. (a) Flexsteel Industries Heelys, Inc. (Acquired 5/5/2010, Cost $458,000) (a)(b) Sinohub, Inc. (a) Tandy Brands Accessories, Inc. (a) Consumer Services - 0.84% Noah Education Holdings Ltd. -ADR (a) Electronic Equipment & Instruments - 5.44% Allied Motion Technologies, Inc. Iteris, Inc. (a) LGL Group, Inc. (a) Magnetek, Inc. (a) Schmitt Industries, Inc. (a) Universal Power Group, Inc. (a) Wells-Gardner Electronics Corp. (a) Energy & Related Services - 2.13% Acorn Energy,Inc. CE Franklin Ltd. (a) Energy Equipment & Services - 0.82% Orion Energy Systems, Inc. (a) Environmental Services - 2.80% Perma-Fix Environmental Services (a) TurboSonic Technologies,Inc. (a)(c)(d) Versar, Inc. (a) Financial Services - 8.18% B of I Holding,Inc. (a) Bank of Commerce Holdings Hennessy Advisors, Inc. HopFed Bancorp, Inc. MicroFinancial, Inc. Pacific Premier Bancorp (a) Riverview Bancorp, Inc. (a) Virtus Investment Partners, Inc. (a) Food - 2.97% G. Willi-Food International Ltd. (a) John B. Sanfilippo & Son, Inc. (a) Willamette Valley Vineyards,Inc. (a) Health Care Providers & Services - 1.47% Acadia Healthcare Company, Inc. (a) Adcare Health Systems, Inc. (a) Leisure - 2.99% Century Casinos, Inc. (a) Full House Resorts, Inc. (a) Reading International, Inc. (a) Medical Supplies & Services - 5.97% Addus Homecare Corp. (a) Allied Healthcare Products (a) American BIO MedicaCorp. (a) American Caresource Holdings, Inc. (a) Angeion Corp. (a) Birner Dental Management Services, Inc. Carriage Services,Inc. Hooper Holmes, Inc. (a) Lakeland Industries, Inc. (a) Minerals & Resources - 1.39% Deer Horn Metals, Inc. (a) Vista Gold Corp. (a) Motion Pictures - 0.58% Ballantyne Strong,Inc. (a) Oil & Gas - 1.33% American Standard Energy Corp. (Acquired 2/2/2011, Cost $435,750) (a)(b) Hallador Energy Co. Retail - 2.10% 1-800-Flowers.com, Inc. (a) Hastings Entertainment, Inc. (a) PC Mall, Inc. (a) Semiconductor Related Products - 4.31% AXT,Inc. (a) inTEST Corp. (a) On Track Innovations Ltd. (a) Ramtron InternationalCorp. (a) SpartonCorporation (a) Software - 4.28% American Software, Inc. - Class A ARI Network Services, Inc. (a) Bsquare Corp. (a) Evolving Systems, Inc. Navarre Corp. (a) Versant Corp. (a) Specialty Manufacturing - 6.62% China Solar & Clean Energy Solutions, Inc. (Acquired 3/15/2005, 10/3/2005, and 3/5/2008, Cost $441,000) (a)(b) Core Molding Technologies, Inc. (a) CTI Industries Corp. Digital Ally, Inc. (a) Friedman Industries Manitex International,Inc. (a) Nobility Homes, Inc. (a) Northern Technologies International Corp. (a) Techprecision Corp. (a) Universal Stainless & Alloy Products, Inc. (a) Worldwide Energy & Manufacturing USA, Inc. (Acquired 1/26/2010, Cost $749,997) (a)(b) Worldwide Energy & Manufacturing USA, Inc. (a) Telecommunications - 3.22% Alvarion Ltd. (a) CalAmp Corp. (a) Management Network Group, Inc. (a) Micronetics, Inc. (a) Transportation - 1.35% Vitran Corp, Inc. (a) TOTAL COMMON STOCKS (Cost $58,723,987) $ Contracts WARRANTS - 0.66% Value Oil & Gas American Standard Energy Corp. Warrant A (Acquired 2/24/2011, Cost $0) Expiration: 12/31/2012, Exercise Price: $5.00 (a)(b)(c) $ - American Standard Energy Corp. Warrant B (Acquired 2/24/2011, Cost $0) Expiration: 12/31/2012, Exercise Price: $6.50 (a)(b)(c) - Business Services GBS Enterprises, Inc. Warrant (Acquired 2/24/2011, Cost $0) Expiration: 2/22/2014, Exercise Price: $1.50 (a)(b)(c) Quadrant 4 Systems Corp. Warrant (Acquired 1/18/2011, Cost $0) Expiration: 1/1/2016, Exercise Price: $0.60 (a)(b)(c) - Consumer Products - Manufacturing Sinohub, Inc. Warrant (Acquired 3/21/2011, Cost $0) Expiration: 1/18/2016, Exercise Price: $0.60 (a)(b)(c) - Specialty Manufacturing Worldwide Energy & Manufacturing USA, Inc. Warrant (Acquired 1/26/2010, Cost $0) Expiration: 1/26/2015, Exercise Price: $5.65 (a)(b)(c) - TOTAL WARRANTS (Cost $0) $ Principal Amount FIXED INCOME SECURITIES - 0.43% Value Real Estate Investment Trust - 0.43% Monmouth Capital Corporation (Acquired 3/30/2005, Cost $250,000) 8.00%, 3/30/2015 (b)(c) $ TOTAL FIXED INCOME SECURITIES (Cost $250,000) $ Shares SHORT TERM INVESTMENTS - 5.79% Value Alpine Municipal Money Market Fund, 0.05% $ Fidelity Institutional Money Market Funds - Prime Money Market Portfolio, 0.13% TOTAL SHORT TERM INVESTMENTS (Cost $3,341,578) $ Total Investments (Cost $62,315,565) - 100.08% $ Liabilities in Excess of Other Assets - (0.08)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a)Non-income producing security. (b)Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2012, the value of restricted securities amounted to $3,309,239 or 5.73% of Net Assets. (c)The price for this security was derived from an estimate of fair market value using methods approved by the Fund's Board of Directors. These securities represent $1,770,860 or 3.07% of the Fund's Net Assets. (d)Affiliated issuer.See Note 3 in the Notes to the Schedule of Investments. Notes to the Schedule of Investments 1. Federal Income Tax Matters The cost basis of investments for federal income tax purposes at January 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. 2. Security Valuation Exchange-listed securities are generally valued at the last sales price reported by the principal security exchange on which the issue is traded, or if no sale is reported, the mean between the latest bid and ask price unless the Fund’s investment advisor believes that the mean does not represent a fair value, in which case the securities are valued as set forth below. Securities listed on NASDAQ are valued at the NASDAQ Official Closing Price. Demand notes, commercial paper, U.S. Treasury Bills and warrants are stated at fair value using market prices if available, or a pricing service when such prices are believed to reflect fair value. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Fund’s advisor under procedures established by and under the supervision of the Board of Directors of the Fund. The Fund’s fair value procedures allow for the use of certain methods performed by the Fund’s advisor to value those securities for which market quotations are not readily available, at a price that the Fund might reasonably expect to receive upon a sale of such securities. These methods may be based on a multiple of earnings, or a discount from market of a similarly freely traded security, or a yield to maturity with respect to debt issues, or a combination of these and other methods. Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted prices in active markets for identical securities • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of January 31, 2012: Description Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks Consumer Discretionary $ $ - $ - Consumer Staples - - Energy - Financials - - Health Care - Industrials - Information Technology - Materials - Total Common Stocks - Warrants Information Technology - - Total Warrants - - Fixed Income Real Estate Investment Trusts - - Total Fixed Income - - Short Term Investments - - Total Investments in Securities $ 53,031,786 $ $ Transfers into Level 1 Transfers out of level 1 Net transfers in (out of) Level 1 $ Transfers into Level 2 $ Transfers out of Level 2 Net Transfers in (out of) Level 2 $ The securities transferred from Level 1 to Level 2 are due to the securities not trading on the last day of the reporting period. The securities transferred from Level 2 to Level 1 due to an increase of observable market data from an increase in market activity.Transfers between levels are recognized at the end of the reporting period. Below is a reconciliation that details the activity of the securities in Level 3 since the adoption of the pronouncement on November 1, 2011 to January 31, 2012: Beginning Balance - November 1, 2011 $ Net purchases/(sales) Transfers in/(out) of level 3 - Total realized and unrealized gains/(losses) Accrued accretion/(amortization) - Ending Balance - January 31, 2012 $ 3. Transactions with Affiliates The following issuers are affiliated with the Perritt Emerging Opportunities Fund; that is the Perritt Emerging Opportunities Fund held 5% or more of the outstanding voting securities during the period from November 1, 2011 through January 31, 2012.As defined in section (2)(a)(3) of the Investment Company Act of 1940, such issuers are: Issuer Name Share Balance At November 1, 2011 Additions Reductions Share Balance At January 31, 2012 Dividend Income Value At January 31, 2012 TurboSonic Technologies, Inc. - - $ - Quadrant 4 Systems Corp. - - - $ - The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Perritt Funds, Inc. By (Signature and Title) /s/Michael J. Corbett Michael J. Corbett, President Date 3/22/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Michael J. Corbett Michael J. Corbett, President Date 3/22/2012 By (Signature and Title)* /s/ Mark J. Buh Mark J. Buh, Treasurer Date 3/22/2012 * Print the name and title of each signing officer under his or her signature.
